Citation Nr: 0032546	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-21 822	)	DATE
	)
	)


THE ISSUE

Whether a December 27, 1988, decision of the Board of 
Veterans' Appeals that denied a claim for a total disability 
rating based on individual unemployability was clearly and 
unmistakably erroneous.


REPRESENTATION

Moving Party Represented by:  Lewis C. Fichera


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel








INTRODUCTION

The veteran served on active duty from 1950 to 1953 and from 
1959 to 1961, with an intervening period of reserve duty.  

This decision arises from an October 1999 motion by the 
veteran claiming that a December 1988 decision of the Board 
of Veterans' Appeals (Board) that denied a claim for a total 
disability rating based on individual unemployability (TDIU 
rating) is clearly and unmistakably erroneous.

On this date the Board also issues a separate DECISION on a 
related issue, a claim for an effective date earlier than 
September 7, 1989, for the award of a TDIU rating.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The Board denied the veteran's claim for a TDIU rating in 
a December 1988 decision.

3.  The evidence of record at the time of the December 1988 
decision specifically regarding the issue of the effect of 
the veteran's service-connected disabilities on his 
employability supported the veteran's claim.

4.  In its December 1988 decision, the Board incorrectly 
applied regulations requiring the evaluation of a veteran's 
disability in light of the impact of the disability on the 
veteran's employment and daily routine.

In its December 1988 decision, the Board did not apply a 
regulation regarding referral for extraschedular 
consideration of the veteran's TDIU rating claim.

The Board's December 1988 decision that denied the veteran's 
TDIU rating claim was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The December 1988 decision of the Board that denied a claim 
for a TDIU rating is clearly and unmistakably erroneous, and 
the veteran is entitled to an award of a TDIU rating based on 
his service-connected disabilities, effective the date of 
receipt of his claim, October 17, 1984.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.340, 4.10, 4.16 (1988 
and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has filed a claim seeking an effective date 
earlier than September 7, 1989, for the award of a TDIU 
rating.  He has also filed a motion alleging clear and 
unmistakable error in a December 1988 Board decision that 
denied a claim for a TDIU rating.  The goal of each of these 
claims (the earlier effective date claim and the clear and 
unmistakable error motion) is to obtain an effective date of 
October 17, 1984.  The instant decision concerns the clear 
and unmistakable error claim.

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision. Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. § 
20.1400 (1999).  A party disagreeing with the Board's denial 
of a motion for revision based on clear and unmistakable 
error in a prior Board decision can appeal that determination 
to the Court.  38 U.S.C.A. § 7111 (Supp. 1999); 64 Fed. Reg. 
2139-41 (Jan. 13, 1999) (to be codified at 38 C.F.R. §§ 
20.1400, 20.1409(d)).

A claim of clear and unmistakable error is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. § 
5103(a) (West 1991 & Supp. 1999) of the existence of evidence 
which might complete a claimant's application for benefits, 
the requirements of well-groundedness and the VA's duty to 
assist in the development of such claims.  64 Fed. Reg. 2139-
41 (Jan. 13, 1999) (to be codified at 38 C.F.R. § 20.1411(c), 
(d)).  In addition, neither the "benefit of the doubt" rule 
of 38 U.S.C.A. § 5107(b) (West 1991), nor the provisions for 
reopening claims on the grounds of new and material evidence 
under 38 U.S.C.A. § 5108 (West 1991) apply to clear and 
unmistakable error claims.  64 Fed. Reg. 2139-41 (Jan. 13, 
1999) (to be codified at 38 C.F.R. § 20.1411(a), (b)).  A 
clear and unmistakable error motion is not an appeal and 
therefore, with certain exceptions, it is not subject to the 
provisions of 38 C.F.R. Parts 19 and 20, which pertain to the 
processing and disposition of appeals.  64 Fed. Reg. 2139-41 
(Jan. 13, 1999) (to be codified at 38 C.F.R. § 20.1400).  
Additionally, Board decisions which have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues which have been subsequently decided by a court of 
competent jurisdiction are not subject to review on the basis 
of clear and unmistakable error in Board decisions.  64 Fed. 
Reg. 2139-41 (Jan. 13, 1999) (to be codified at 38 C.F.R. § 
20.1400(b)).

VA has promulgated regulations that define clear and 
unmistakable error.  In pertinent part, the applicable 
regulations provide as follows:
 
§ 20.1403 Rule 1403. What constitutes clear and 
unmistakable error; what does not.

(a) General. Clear and unmistakable 
error is a very specific and rare kind 
of error. It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. - (1) 
General. Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

. . .

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made. If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.

(1) Changed diagnosis. A new 
medical diagnosis that 
"corrects" an earlier 
diagnosis considered in the 
Board decision.

(2) Duty to assist. The 
Secretary's' failure to 
fulfill the duty to assist.

(3) Evaluation of evidence. A 
disagreement as to how the 
facts were weighed or 
evaluated.

(e) Change in interpretation. Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404 Rule 1404. Filing and pleading 
requirements; withdrawal.

. . .

(b) Specific allegations required. The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact 
or law in the Board decision, the legal 
or factual basis for such allegations, 
and why the result would have been 
manifestly different but for the alleged 
error. Non-specific allegations of 
failure to follow regulations or failure 
to give due process, or any other 
general, non specific allegations of 
error, are insufficient to satisfy the 
requirement of the previous sentence. 
Motions which fail to comply with the 
requirements set forth in this paragraph 
shall be denied.

64 Fed. Reg. 2139 (Jan. 13, 1999) (to be codified at 38 
C.F.R. §§ 20.1403, 20.1404).

The United States Court of Appeals for Veterans Claims 
(Court) has also addressed the requirements of "clear and 
unmistakable error."  A claim of "clear and unmistakable 
error" requires that there have been an error in the prior 
adjudication of the claim.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992).  Such a claim requires that (1) the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions 
applicable at the time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the law and 
record that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions in effect at the time were incorrectly applied.  
Olson v. Brown, 5 Vet. App. 430, 433 (1993).  "It is the 
kind error, of fact or law, that . . . compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear 
and unmistakable error involves more than a claim that 
previous adjudications had improperly weighed and evaluated 
the evidence.  Russell, 3 Vet. App. at 313.  There must be 
some degree of specificity as to what the alleged error is 
and persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Fugo, 6 Vet. 
App. at 43-44.

In addition, VA's Office of the General Counsel has issued a 
precedential opinion that holds that the Board's application 
in a prior decision of a regulation that is subsequently 
invalidated does not constitute "obvious error" or "clear 
and unmistakable error" and does not provide a basis for 
reconsideration of that earlier Board decision.  VA Gen. 
Counsel Op. Prec. 25-95 (Dec. 6, 1995); see 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999) (Board is bound in its 
decisions by, inter alia, the precedential opinions of VA's 
General Counsel); 38 C.F.R. § 19.5 (1999) (same).

In October 1984, the veteran filed various claims, including 
a claim for a TDIU rating based on his service-connected 
disabilities.  The RO denied the TDIU rating claim in April 
1985.  

Subsequently, the veteran perfected his appeal to the Board.  
In June 1997, the Board issued a decision that denied the 
veteran's TDIU rating claim; however, that decision was 
subsequently vacated in order to provide the veteran with an 
opportunity for a hearing.  In the resulting decision, issued 
on December 27, 1988, the Board concluded that the veteran 
was not entitled to a TDIU rating on the basis of his 
service-connected disabilities.  In that decision, the Board 
reviewed the following items of evidence: a January 1985 
letter from a former employer indicating that the veteran was 
unable to work as a bus driver due to his service-connected 
right knee disability and that no other suitable positions 
were available; a February 1985 VA examination report; 
testimony from an August 1985 personal hearing; a September 
1985 VA examination report; a February 1986 VA examination 
report; a May 1986 VA psychiatric evaluation report; a May 
1986 VA examination report; testimony from a February 1988 
Board hearing; a December 1987 private physician's 
certificate indicating that the veteran was totally disabled 
and unable to perform any work or follow any occupation due 
to the service-connected degenerative joint disease of the 
right knee and thrombophlebitis of the right leg; and various 
VA outpatient treatment records dating between 1984 and 1986.

The veteran posits several arguments in support of his claim 
of clear and unmistakable error in the December 1988 Board 
decision.  He contends that the Board did not obtain, 
consider, or address evidence of a disability award from the 
Social Security Administration (SSA).  He also argues that 
the Board did not consider or apply regulations dealing with 
functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
also posits that the Board should have considered the 
functional limitation of each disability in conjunction with 
the veteran's entire service-connected disability picture in 
order to arrive at a clearer assessment of his claim.  See 
38 C.F.R. § 4.10 (1999).  Finally, the veteran argues that 
the Board failed to notify the veteran of his appellate 
rights so that he could appeal to the Court.  See 38 U.S.C.A. 
§ 5104 (West 1991).  The veteran also argues that the Board 
should have considered his TDIU rating claim on an 
extraschedular basis.  38 C.F.R. §§ 3.321(b), 4.16(b) (1999).

Prior to the December 1988 decision, the veteran had 
submitted several items of evidence in support of his claim 
for a TDIU rating.  First, he had submitted a January 1985 
letter from his former employer which stated that the veteran 
was unable to work as a bus driver due to the need to wear a 
non-flexible brace for degenerative joint disease of the 
right knee (a service-connected disability).  In that letter, 
the veteran's former employer also stated, "Because of his 
condition no other suitable positions were available."  
Accompanying the employer's letter was a March 1984 note from 
a physician employed within the employer's medical 
department; in that note, the physician reiterated that the 
veteran was unable to work as a bus driver because of the 
brace necessitated by his right knee disability.

Second, the veteran had submitted a December 1987 attending 
physician certificate prepared for an insurance carrier.  The 
certificate, entitled "Proof of Continued Total and 
Permanent Disability," indicated that the veteran's 
degenerative joint disease of the right knee and status post 
total knee replacement, along with thrombophlebitis of the 
right leg (also a service-connected disability) rendered the 
veteran "totally disabled so that he cannot perform any work 
or follow any occupation."  (Emphasis added.)

Certain of the veteran's arguments fail because of the 
holding of Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) 
(breach of the duty to assist . . . cannot form the basis of 
a claim of clear and unmistakable error); see also Hayre v. 
West, 188 F.3d 1327, 1330, 1331-32 (Fed. Cir. 1999) 
(ratifying the holding of Caffrey).  Therefore, a failure to 
obtain the records used in the SSA disability determination 
could not be a basis for a claim of clear and unmistakable 
error.  Similarly, any failure in obtaining more complete 
information in VA examinations regarding functional loss due 
to pain involves the duty to assist insofar as adequate VA 
examinations are at issue, and such an argument cannot form 
the basis for clear and unmistakable error.  

However, the substance of the veteran's clear and 
unmistakable error claim is also that the Board did not 
discuss or consider the evidence of the SSA's disability 
determination.  In addition, the veteran argues that the 
Board did not apply certain regulations in its December 1988 
decision.  

In a July 27, 1987, decision that was eventually vacated and 
replaced by the December 1988 decision, the Board had 
discussed the evidence of a disability award from the Social 
Security Administration.  However, the Board, in its December 
1988 decision, did not account for the SSA disability 
determination.  Instead, the Board discussed the March 1984 
private physician's record, the January 1985 private 
employer's letter, and the December 1987 attending 
physician's certificate.  However, the Board concluded that, 
despite this evidence in favor of the veteran's TDIU rating 
claim, the evidence did not show that he was precluded from 
engaging in other types of employment, including sedentary 
employment.  

Moreover, the Court has held that VA examinations must 
discuss their findings in relation to a veteran's 
employability.  Colayong v. West, 12 Vet. App. 524, 540 
(1999); see 38 C.F.R. § 4.10 (1999) (this regulation was also 
in effect in 1988 at the time of the Board's decision).  The 
various VA examinations did not provide sufficient 
information regarding the effect of the veteran's service-
connected disabilities on his employability.  Under 38 C.F.R. 
§ 4.10 (1999), 

The basis of disability evaluations is the ability 
of the body as a 
whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary 
conditions of daily life including employment.  
Whether the upper or lower extremities, the back 
or abdominal wall, the eyes or ears, or the 
cardiovascular, digestive, or other system, or 
psyche are affected, evaluations are based upon 
lack of usefulness, of these parts or systems, 
especially in self-support. This imposes upon the 
medical examiner the responsibility of furnishing, 
in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of disability upon the 
person's ordinary activity.  In this connection, 
it will be remembered that a person may be too 
disabled to engage in employment although he or 
she is up and about and fairly comfortable at home 
or upon limited activity.

(Emphasis added.)  (The regulation was the same in 1988 at 
the time of the Board's decision.)  While the insufficiency 
of the VA examinations does not constitute clear and 
unmistakable error, see Caffrey, supra (breach of duty to 
assist does not constitute clear and unmistakable error), the 
inadequacy of the examinations with respect to the specific 
issue at stake - the veteran's employability - only brings to 
the fore the sole remaining articles of evidence regarding 
the effect of the service-connected disabilities on the 
veteran's employability.  Those articles of evidence all 
supported the veteran's claim that his service-connected 
right knee disability, his service-connected right leg 
thrombophlebitis, and his service-connected psychiatric 
disability had resulted in his loss of a job and in his 
inability to obtain other types of employment.  Simply put, 
there was no contradictory medical evidence.  

In addition, the Board failed to consider the applicability 
of the regulation governing extraschedular consideration of 
the veteran's TDIU rating claim.  See 38 C.F.R. § 4.16(b) 
(1999).  The regulation directs that rating boards should 
submit to the Director of the Compensation and Pension 
Service for extraschedular consideration all cases of 
veterans who are unemployable due to service-connected 
disabilities, but who do not meet the specified percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  In the 
context of another similar drafted regulation, 38 C.F.R. 
§ 3.321(b)(1) (1999), the Court has held that, while the 
Board is not authorized to assign an extraschedular rating in 
the first instance, see Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), the Board is authorized to review whether a claim 
merits submission for an extraschedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In the 
case of the December 1988 decision, the Board did not apply 
this regulation and did not consider whether the veteran's 
TDIU rating claim should have been referred to the 
appropriate VA official.  The failure to apply this 
regulation was clear and unmistakable error.  See Ternus v. 
Brown, 6 Vet. App. 370, 376 (1994) (failure to apply rating 
reduction regulation for total disability ratings assigned on 
schedular basis was clear and unmistakable error).

As discussed above, a claim of clear and unmistakable error 
requires that (1) the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions applicable at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the law and record that existed at the time of the prior 
adjudication in question.  Russell, 3 Vet. App. at 313-14.  

In this case, certain regulatory provisions were incorrectly 
applied, it is undebatable on the basis of the record as it 
existed at the time of the December 1988 decision that the 
outcome would have been manifestly different but for the 
error.  The December 1988 decision was clearly and 
unmistakably erroneous for the following reasons: the 
uncontroverted evidence of record at the time of the December 
1988 decision pertaining specifically to the veteran's 
unemployability supported a finding that the veteran was 
unemployable due to service-connected disabilities; the Board 
did not have evidence complying with 38 C.F.R. § 4.10 with 
which to rebut the evidence already of record; and the Board 
failed to apply the regulation governing referral of claims 
for extraschedular consideration.  The totality of these 
reasons rendered the Board's December 1988 decision clearly 
and unmistakably erroneous. 

The outcome of the December 1988 decision would have been 
manifestly different but for the errors discussed above.  But 
for those errors, the veteran's claim for a TDIU rating on 
the basis of his service-connected disabilities would have 
been awarded.  Therefore, the Board vacates the December 1988 
decision and awards the veteran's TDIU rating claim, with an 
effective date calculated from the date of receipt of the 
claim that he filed in connection with the December 1988 
decision, i.e., October 17, 1984.





ORDER

The Board's December 1988 decision that denied an award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities was clearly and 
unmistakably erroneous.  A total disability rating based on 
individual unemployability due to service-connected 
disabilities is granted, effective October 17, 1984.




		
	JEFF MARTIN
Member, Board of Veterans' Appeals


 


